Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 4-14 are pending.

Election/Restrictions
Applicant’s election with traverse of compound of formula I as in claim 8 as the species in the reply filed on 05/17/2022 is acknowledged. Applicant’s arguments have been considered, but not found persuasive. 
The species lack unity because the shared common technical feature is not a contribution over the prior art. Since it is well known in the art, it cannot be considered a special technical feature. In the instant case, the shared common technical feature is a β2-adrenergic receptor selective antagonist, or a compound of formula as in instant claim 1. Unity of invention links the various inventions together by sharing a common special technical feature in each invention. However, when the special technical feature is not a contribution over the prior art, the various inventions may be restricted from each other. In the instant case, unity of invention does not exist because the shared common technical feature β2-adrenergic receptor selective antagonist compound as in instant claim 8 is disclosed in Dridi et al. (WO 2015121500, PTO-892). See page 7, lines 8-10, compound ICI-118,551 which is instant compound as in instant claim 8. Thus, the β2-adrenergic receptor selective antagonists in instant claims are known in the prior art, and therefore, the species election for β2-adrenergic receptor selective antagonist is proper, as they do not share a contribution over prior art, and is herein made Final. 

Claims 1, 3, 4-14 are examined herein on the merits so far as they read on the elected species. 

Claim Objections
Claims 10-12 are objected to because of the following informalities:  Claims 10-12 recite dose as “mg/kg body/day”.  It should recite “mg/kg of body weight/day”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 5, 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed to a method of treatment and/or prevention of von Hippel-Lindau disease comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof. The specification fails to adequately teach how to use the herein claimed compound to prevent von Hippel-Lindau disease.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The Nature of the lnvention:
The rejected claims are drawn to a method of treatment and/or prevention of von Hippel-Lindau disease comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof.
 (2) Breadth of the Claims: 
The instant claim embraces a method of treatment and/or prevention of von Hippel-Lindau (VHL) disease comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof where VHL occurs with appearance of tumors including but not limited to benign, malignant tumors, cysts in many different parts of the body etc.
 (3) Guidance of the Specification / Working Examples:
In the instant case, no working examples are presented in the specification as filed showing how to prevent von Hippel-Lindau disease comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof. in a human or animal totally, or permanently, not even occurring at the first time. 
(4) State/predictabilitv of the Art:
The relative skill of those in the art is high with regard to treating VHL disease employing a specific compound.
However, the relative skill of those in the art is low with respect to preventing von Hippel-Lindau disease employing a compound of formula (I) or a pharmaceutically acceptable salt thereof in a human or animal, not even occurring at the first time. 
The relative skill in the art and predictability is low with respect “To prevent”, which actually means to anticipate or counter in advance, to keep from happening etc. (as per Webster' s II Dictionary). Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”. See In re Fisher, 427 F.2d 833, 839 (1970). Neither the art nor the present specification teaches how the diseases recited by the instant claims are prevented utilizing the claimed compounds/composition. 
Further, in order to prevent the occurrence of von Hippel-Lindau disease, one has to be able to determine a person susceptible to said disease. The state of the art is such that no method(s) is known for said determination. In essence, if one cannot determine a person in need of preventative therapy and/or the art nor the present specification teach how the skilled artisan could utilize the claimed compounds to "prevent" the von Hippel-Lindau disease recited by the instant claims, applicant has not enabled the full scope of the claimed invention.
Thus, the skilled artisan would view that the ability to prevent von Hippel-Lindua disorder in a human or animal totally, or permanently, not even occurring at the first time is highly unpredictable.
(5) The Quantity of Experimentation Necessary:
Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation.
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to test various compounds in the instant claims to be administered to a host employed in the claimed methods of the particular treatments herein, with no assurance of success.
Accordingly, the claims are evaluated as a method of treating von Hippel-Lindau disease comprising administering a therapeutically effective amount of a compound of formula (I) or a pharmaceutically acceptable salt thereof and not a method of preventing von Hippel-Lindau disease.  

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 3, 6, 7, 8, 9, 10, 11-13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Christine et al. (WO2009/050567 A2, PTO-1449), in view of Wolter et al. (Oncotarget 2014, 161-172, PTO-892).
Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker. See claim 2. Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate. See abstract; page 6, lines 13-22; claims 1, 2, 9-11. It is taught that hemangiomas can be in the von Hippel-Lindau (VHL) syndrome. See page 6, lines 25-31. It is taught that the medicament can be in any form that can be administered to a human or animal. See page 7, lines 5-10. Medicament can be for parenteral, for example subcutaneous, intramuscular, intravenous administration. See page 8, lines 7-9; claim 19. The dose is 1 to 5 mg/kg of body weight per day, for example 2 to 4 mg/kg of body weight. See page 9, lines 7-11. It is taught that hemangiomas show that adrenergic β2 receptors are present at the surface of the endothelial cells of hemangiomas; and confirms the link between efficiency of propranolol and its activity ad beta-blocker. See page 10, lines 1-8. 
Christine et al. does not teach administering a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) for treating von Hippel-Lindau disease.
Wolter et al. teaches that propranolol is a non-selective β-blocker that inhibited the growth of neuroblastoma (NB) cell lines. It is taught that while β1-specific antagonist had no effect on viability, the β2-specific antagonist ICI 118,551 hydrochloride was slightly more potent than propranolol suggesting that propranolol may induce cell death in NB via β2-AR (β2-adrenoreceptor) specific antagonism. See page 164, right hand column para 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof for treating von Hippel-Lindau disease because 1) Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas, and 2) Wolter et al. teaches that propranolol is a non-selective β-blocker that inhibited the growth of neuroblastoma (NB) cell lines, and teaches that the β2-specific antagonist ICI 118,551 hydrochloride was slightly more potent than propranolol suggesting that propranolol may induce cell death in NB via β2-AR (β2-adrenoreceptor) specific antagonism. One of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a human suffering from von Hippel-Lindau disease with reasonable expectation of success of treating hemangiomas.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt at a dose between 0.5 mg/kg body weight/day and 1 mg/kg body/day or at a dose 0.8 mg/kg body weight/day as in instant claims 10-12.
One having ordinary skill in the art would have been motivated to determine the effective amounts of instant compound of formula (I) ICI 118,551 for treating VHL, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Christine et al. teaches that the dose of a beta blocker can be 1 to 5 mg/kg of body weight per day i.e teaches the dose can be varied.
Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer instant compound of formula (I) ICI 118,551 daily for 25 days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of compound of formula (I) ICI 118,551 for treating VHL intraperitoneally because Christine et al. teaches that the Medicament can be in a form for parenteral administration, for example subcutaneous, intramuscular, intravenous administration. One of ordinary skill in the art would have been motivated to administer an effective amount of compound of formula (I) ICI 118,551 for treating VHL intraperitoneally with reasonable expectation of success of treating VHL.

2) Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Christine et al. (WO2009/050567 A2, PTO-1449), in view of Wolter et al. (Oncotarget 2014, 161-172, PTO-892) as applied to claims 1, 3, 6, 7, 8, 9, 10, 11-13, 14 above, and further in view Virginia Albinana et al., (Journal of Rare Diseases, 2015, pages 1-12, PTO-1449).
Christine et al., and Wolter et al. are applied as discussed above.
Christine et al. does not teach administering a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) for treating von Hippel-Lindau disease occurring with tumors wherein one or more tumors is a hemangioblastoma, retinal hemangioblastoma or a central nervous system hemangioblastoma.
Virginia Albinana teaches that a beta-blocker propranolol reduces the growth of von Hippel-Lindau (VHL) dependent tumors. It is taught that propranolol could be efficient treatment to control hemangioblastoma growth in VHL disease. See page 1, abstract. It is taught that the most frequent tumors in VHL are hemogioblastomas of the central nervous system and retina, and renal cell carcinoma. See page 2, left hand column, para 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof for treating von Hippel-Lindau disease occurring with tumors wherein one or more tumors is a hemangioblastoma, retinal hemangioblastoma or a central nervous system hemangioblastoma because 1) Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas, 2) Virginia Albinana teaches that the most frequent tumors in VHL such as hemogioblastomas of the central nervous system and retina, and renal cell carcinoma; Virginia Albinana teaches that a beta-blocker propranolol reduces the growth of von Hippel-Lindau (VHL) dependent tumors; it is taught that propranolol could be efficient treatment to control hemangioblastoma growth in VHL disease, and 3) Wolter et al. teaches that propranolol is a non-selective β-blocker that inhibited the growth of neuroblastoma (NB) cell lines, and teaches that the β2-specific antagonist ICI 118,551 hydrochloride was slightly more potent than propranolol suggesting that propranolol may induce cell death in NB via β2-AR (β2-adrenoreceptor) specific antagonism. One of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a human suffering from von Hippel-Lindau disease occurring with tumors wherein one or more tumors is a hemangioblastoma, retinal hemangioblastoma or a central nervous system hemangioblastoma with reasonable expectation of success of treating hemangioblastomas.

Prior Art made of Record:
Cancer Biology & Therapy, 2010, 10(1), 19-29…Beta2-adrenergic antagonist ICI 118,551…suppress pancreatic cancer cell invasion…;
VIRGINIA ALBINANA ET AL: "Repurpasing propranolol as a drug for the treatment of retinal haemangiablastomas in von Hippel-Lindau disease", ORPHANET JOURNAL OF RARE DISEASES, vol. 12, no. 1, 29 June 2017; 
COTTON, D., et al, Novel adrenergic receptor inhibitors and their inhibition of stress- induced metastasis of breast cancer. European Journal of Cancer, 2016, 69, 582-583.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627